                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :

                                        :     CRIMINAL NO. 1:CR-19-67

            v.                          :         (JUDGE MANNION)

LEOVIJILDO MITRA-HERNANDEZ, :

                                        :
                  Defendant
                                        :

                               MEMORANDUM

      Pending before the court is the defendant’s Amended Motion to

Suppress Identity-Related Evidence and Statements pursuant to the Fourth

and Fifth Amendments to the United States Constitution. (Doc. 19). A hearing

was held on the matter on August 6, 2019. Upon consideration of the motion

and related materials (Doc. 17, Doc. 27, Docs. 35-37), as well as the

testimony presented at the hearing (Doc. 34), the defendant’s motion will be

DENIED.

      According to the record, on December 18, 2018, Officers Lutz and

Cabrera, Immigration and Customs Enforcement (“ICE”) officers, who were

members of the York ERO Fugitive Operations Team, were conducting a

targeted operation to locate Juan Ramiro, a person known to immigration

officials to be in the United States illegally. Mr. Ramiro had received a traffic

citation in the Borough of Hanover and had listed the address of 22 West
Walnut Street, Hanover, Pennsylvania, as his residence. The officers knew

Mr. Ramiro to be a male of Hispanic descent and approximately 5'7" tall. From

the traffic citation, the officers also knew that Mr. Ramiro’s date of birth was

June 4, 1994, and that he was driving a black four-door Hyundai owned by a

person by the name of Karina Perez at the time he was given the citation.

Officer Cabrera testified that he had obtained a picture of a Juan Ramiro from

their database.1 The officers began surveilling the 22 West Walnut Street

residence at approximately 5:00 a.m. on the morning of December 18, 2018.

      On that same morning, at 5:45 a.m., the defendant left his residence at

22 West Walnut Street, Hanover, Pennsylvania, where he lived with his wife,

children and sister-in-law. The defendant got into his car, a silver Chevy

Traverse, and began driving to work. Believing that the defendant met the

general description of Mr. Ramiro, Officers Lutz and Cabrera pulled the

defendant over about a mile and a half from his residence. Officer Cabrera

approached the driver’s side of the defendant’s vehicle, while Officer Lutz

approached the passenger’s side of the vehicle. Officer Cabrera identified

himself and Officer Lutz as officers with ICE and requested that the defendant

produce identification.2 When the defendant inquired as to why he was being


      It was not established whether it was the same Juan Ramiro they were
      1

looking for on the day in question.

      Officer Cabrera originally spoke to the defendant in English. However,
      2

                                                              (continued...)

                                       2
stopped, he was informed that the officers were conducting an investigation

and was again asked for identification.

     At that time, the defendant produced his Mexican National Identification

Card which identified him as Leovijildo Mitra-Hernandez. Officer Cabrera

inquired as to the defendant’s citizenship and the defendant responded that

he was a citizen of Mexico. Officer Cabrera asked if the defendant had any

documentation demonstrating that he had permission to be in the United

States, which the defendant denied. The defendant was asked to exit his

vehicle, which he did. Officer Cabrera then inquired as to whether the

defendant had ever been deported from the United States, which the

defendant admitted he had been. When asked whether the defendant had

applied for permission to re-enter the country or if he had any immigration

application pending, the defendant indicated that he did not. The defendant

was asked if he had re-entered the country illegally and he indicated that he

had re-entered the country illegally. The defendant was then arrested for

being in the country illegally and was placed in handcuffs. A check of agency

indices confirmed that the defendant had been ordered removed on July 15,

2008, and was, in fact, removed on July 30, 2008.

     By indictment filed on February 27, 2019, the defendant has been


(...continued)
when the defendant indicated he was more comfortable speaking Spanish,
Officer Cabrera communicated with him in Spanish.

                                     3
charged with illegal re-entry in violation of 8 U.S.C. §1326(a) and 6 U.S.C.

§§202(3) and (4) and 557. The defendant entered a plea of not guilty to the

charge on March 19, 2019. In anticipation of his trial, the defendant has filed

the instant motion to suppress the identity-related evidence and statements

given to the ICE officers.

      In his motion, the defendant initially argues that the ICE officers violated

his Fourth Amendment rights in that they lacked reasonable suspicion to

initiate a traffic stop and then to extend the stop for an investigative detention

because there was no evidence of a traffic violation or criminal activity. Under

the circumstances of this case, the defendant argues that the officers should

have allowed him to leave once they learned that he was not the individual

who was the subject of their investigation. Moreover, the defendant argues

that the ICE officers violated his Fifth Amendment rights by failing to provide

him with Miranda3 warnings after affecting a seizure of his person that

amounted to a de facto arrest and then interrogating him. As a result of these

alleged violations, the defendant requests that this court suppress “all identity

evidence, physical and testimonial, in accordance with the Fourth

Amendment.”

      The United States Court of Appeals for the Third Circuit has previously

considered whether identity-related information should be suppressed as a


      Miranda v. Arizona, 396 U.S. 868 (1969).
      3



                                        4
result of an unlawful arrest. In United States v. Bowley, 2005 WL 1398632

(D.V.I. June 08, 2005), the defendant was charged with illegally re-entering

the United States after having been previously deported in violation of

§1366(a), (b)(2). The defendant moved to suppress all evidence, including

statements he made that he was illegally in the United States, statements he

made after refusing to waive Miranda rights, his passport and fingerprints. The

district court granted the motion in part and denied it in part. The government

did not appeal the suppression order.

      At trial, the government sought to introduce the warrant of deportation

from the defendant’s immigration file and testimony of the agents who were

present when the defendant was originally deported. The defendant filed a

motion in limine to exclude that evidence arguing that it was precluded by the

prior suppression order. The government challenged the defendant’s motion

arguing that his identity and documents in his immigration file could not be

suppressed and claiming that the defendant had lawfully been in custody

when his fingerprints were scanned. The court construed the government’s

response as a motion for reconsideration of the original suppression order

and denied the motion to reconsider on the merits. The government filed an

appeal to the Third Circuit arguing that even if the defendant’s arrest was

illegal, evidence related to his true identity and his prior deportation was not

subject to suppression. See United States v. Bowley, 435 F.3d 426 (3d Cir.


                                       5
2006).

       In considering the government’s appeal, the Third Circuit agreed with

the government and concluded that suppression of identity information was

not appropriate in light of the Supreme Court’s statement that “[t]he ‘body’ or

identity of a defendant or respondent in a criminal or civil proceeding is never

itself suppressible as a fruit of an unlawful arrest, even if it is conceded that

an unlawful arrest, search, or interrogation occurred. Id. at 430 (citing INS v.

Lopez-Mendoza, 468 U.S. 1032, 1039 (1984)). The Third Circuit doubted “that

the Court lightly used such a sweeping word as ‘never’ in deciding when

identity may be suppressed as the fruit of an illegal search of arrest.’” Id. at

430.

       The Third Circuit noted, however, that the Supreme Court did leave

open the possibility that such information may be suppressible, if the

information was obtained through “egregious violations of Fourth Amendment

or other liberties that might transgress notions of fundamental fairness and

undermine the probative value of the evidence obtained.” Id. (citing Lopez-

Mendoza, 468 U.S. at 1050-51). Neither the Supreme Court in

Lopez-Mendoza, nor the Third Circuit in Bowley, has precisely defined such

an egregious violation. However, in creating the “egregious violation”

exception, the Supreme Court cited to its decision in Rochin v. California, 342

U.S. 165 (1952). In that case,


                                       6
      [h]aving ‘some information that (the petitioner here) was selling
      narcotics,’ three deputy sheriffs of the County of Los Angeles, on
      the morning of July 1, 1949, made for the two-story dwelling
      house in which [the petitioner] lived with his mother, common-law
      wife, brothers and sisters. Finding the outside door open, they
      entered and then forced open the door to [petitioner's] room on
      the second floor. Inside they found petitioner sitting partly dressed
      on the side of the bed, upon which his wife was lying. On a ‘night
      stand’ beside the bed the deputies spied two capsules. When
      asked ‘Whose stuff is this?’ [the petitioner] seized the capsules
      and put them in his mouth. A struggle ensued, in the course of
      which the three officers ‘jumped upon him’ and attempted to
      extract the capsules. The force they applied proved unavailing
      against [the petitioner's] resistance. He was handcuffed and taken
      to a hospital. At the direction of one of the officers a doctor forced
      an emetic solution through a tube into [the petitioner's] stomach
      against his will. This ‘stomach pumping’ produced vomiting. In the
      vomited matter were found two capsules which proved to contain
      morphine.


Id. at 166. At trial, the “chief evidence against [the petitioner] was the two

capsules.” Id. He was convicted “on the charge of possessing ‘a preparation

of morphine.’” Id.

      On appeal, the Supreme Court reversed the judgment because “the

conviction of the petitioner had been obtained by methods that offend the Due

Process Clause.” Id. at 174. The Court reasoned, in part, that

      this is conduct that shocks the conscience. Illegally breaking into
      the privacy of the petitioner, the struggle to open his mouth and
      remove what was there, the forcible extraction of his stomach’s
      contents-this course of proceeding by agents of government to
      obtain evidence is bound to offend even hardened sensibilities.
      They are methods too close to the rack and the screw to permit
      of constitutional differentiation.

Id. at 172.

                                        7
           Although the contours of the egregious violation exception have yet to

be precisely defined in the Third Circuit, having considered the factual

circumstances presented in Rochin, as relied upon by the Supreme Court in

carving out the exception, the court here is satisfied that no such egregious

violation has occurred in this case.

               Thus, based on the foregoing, to the extent the defendant seeks to

suppress any identity information, physical or testimonial, regardless of

whether the ICE officers violated his rights in this case, Third Circuit

precedent requires that his motion must be denied. An appropriate order shall

issue.




                                            S/Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: December 17, 2019
19-67-01.wpd




                                            8
